                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                         Case No. 12-cr-00410-BLF-1
                                                        Plaintiff,
                                   8                                                         ORDER DENYING DEFENDANT’S
                                                  v.                                         MOTION FOR
                                   9                                                         RECONSIDERATION OF
                                         MELVIN RUSSELL “RUSTY” SHIELDS,                     COURT’S ORDER OF JUNE 4, 2019
                                  10
                                                        Defendant.
                                  11                                                         [Re: ECF 541]

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Melvin Russell “Rusty” Shields has filed a motion for reconsideration of this
                                  15   Court’s Order Denying Defendant’s Motion for Reduction in Sentence/Compassionate Release,
                                  16   which was filed on June 4, 2019 (“June 4 Order”). See Mot. for Recon., ECF 541. The
                                  17   Government has filed an opposition. See Opp., ECF 542.
                                  18          In the June 4 Order, the Court addressed Shields’ request that he be granted a reduction in
                                  19   sentence/compassionate release so that he may care for his minor daughter, who suffers from
                                  20   epilepsy. June 4 Order at 4, ECF 540. The request was made pursuant to the “extraordinary and
                                  21   compelling reasons” provision of 18 U.S.C. § 3582(c)(1)(A), which permits a district court to
                                  22   reduce an imposed term of imprisonment upon a finding that “extraordinary and compelling
                                  23   reasons warrant such a reduction,” and “such a reduction is consistent with applicable policy
                                  24   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The applicable
                                  25   policy statement, U.S.S.G. § 1B1.13, offers guidance in its application notes as to what
                                  26   circumstances constitute extraordinary and compelling reasons. See U.S.S.G. § 1B1.13 &
                                  27   Application Note 1. The Court concluded that Shields does not qualify for the relief sought under
                                  28   the statute as interpreted by the policy statement its application notes.
                                   1          Shields seeks reconsideration on three grounds. Before addressing those grounds on the

                                   2   merits, the Court articulates the legal standards which apply. The Criminal Local Rules do not

                                   3   directly address motions for reconsideration. However, as noted by the Government, Criminal

                                   4   Local Rule 2-1 indicates that the Civil Local Rules shall apply in criminal cases except where they

                                   5   conflict with a provision of law specifically applicable to criminal cases. Accordingly, it is the

                                   6   Court’s view that Civil Local Rule 7-9, governing motions for reconsideration in civil cases,

                                   7   provides the applicable standard, as Rule 7-9 does not conflict with any provision of law

                                   8   specifically applicable to criminal cases. Under Rule 7-9, reconsideration may be sought based on

                                   9   (1) a material difference in fact or law from that presented to the Court; (2) new material facts or a

                                  10   change of law; or (3) a manifest failure by the Court to consider material facts or dispositive legal

                                  11   arguments. Civ. L.R. 7-9(b). A motion for reconsideration may not repeat arguments presented to

                                  12   and rejected by the Court in the briefing on the underlying motion which is the subject of the
Northern District of California
 United States District Court




                                  13   request for reconsideration. Civ. L.R. 7-9(c).

                                  14          The Government argues that Shields’ motion should be denied on procedural grounds,

                                  15   because he did not seek prior leave of the Court to file it, as is required under Rule 7-9. The Court

                                  16   declines to deny the motion for failure to seek prior leave. It is not apparent from the face of the

                                  17   Criminal Local Rules what legal standard applies, so Shields’ counsel may not have considered

                                  18   that prior leave might be required.

                                  19          The Government also cites to the law of the case doctrine as an alternate potential legal

                                  20   standard. “Under the ‘law of the case’ doctrine, a court is generally precluded from reconsidering

                                  21   an issue that has already been decided by the same court, or a higher court in the identical case.”

                                  22   United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997) (internal quotation marks and

                                  23   citation omitted). “The doctrine is not a limitation on a tribunal’s power, but rather a guide to

                                  24   discretion.” Id. “A court may have discretion to depart from the law of the case where: 1) the first

                                  25   decision was clearly erroneous; 2) an intervening change in the law has occurred; 3) the evidence

                                  26   on remand is substantially different; 4) other changed circumstances exist; or 5) a manifest

                                  27   injustice would otherwise result.” Id. The guidance offered by the law of the case doctrine is

                                  28   consistent with this Court’s Civil Local Rule 7-9, which the Court applies in evaluating Shields’
                                                                                         2
                                   1   motion for reconsideration, as follows.

                                   2          First, Shields asserts that the Court erred in failing to recognize that certain language in

                                   3   U.S.S.G. § 1B1.13 Application Note 1(D) is outdated and should be disregarded as surplusage.

                                   4   Application Note 1(A)-(D) enumerate the circumstances that would constitute “extraordinary and

                                   5   compelling reasons” warranting a sentence reduction. See U.S.S.G. § 1B1.13, Application Note 1.

                                   6   The circumstances upon which Shields’ request was based do not fall within subsections (A), (B),

                                   7   or (C) (and Shields does not argue otherwise). Thus, the only potential basis for relief was

                                   8   subsection (D). Subsection (D) encompasses the following circumstances: “As determined by the

                                   9   Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

                                  10   compelling reason other than, or in combination with, the reasons described in subdivisions (A)

                                  11   through (C).” U.S.S.G. § 1B1.13, Application Note 1. Because the Director of the Bureau of

                                  12   Prisons (“BOP”) has not determined that extraordinary and compelling reasons exist in Shields’
Northern District of California
 United States District Court




                                  13   case, the Court determined that Shields does not qualify for relief under subsection (D).

                                  14          Shields argues that the Court should have disregarded the reference to the Director of the

                                  15   BOP in subsection (D) as outdated. As Shields points out, the application note was drafted when a

                                  16   motion for reduction in sentence could be filed only by the Director, and it has not been revised

                                  17   following the recent amendment to § 3582(c)(1)(A) by the First Step Act, under which such a

                                  18   motion may be filed by an inmate. The Court addressed that issue in its June 4 Order, stating that

                                  19   it had not discovered any legal authority granting a district court discretion to disregard guidance

                                  20   provided by the sentencing commission based on the court’s opinion that such guidance has not

                                  21   kept pace with statutory amendments. See June 4 Order at 6. Shields correctly points out that the

                                  22   case cited by the Court, United States v. Overcash, No. 3:15-CR-263-FDW-1, 2019 WL 1472104

                                  23   (W.D.N.C. Apr. 3, 2019), did not address subsection (D), which is at issue here, and that the

                                  24   Overcash court made an independent determination that no extraordinary or compelling reasons

                                  25   for relief existed. Because this Court also made an independent determination that Shields has not

                                  26   established the existence of extraordinary or compelling reasons as an alternate basis for its ruling,

                                  27   the Court concludes that Shields would not be entitled to relief even if he were to persuade the

                                  28   Court that the language at issue in the application notes to § 1B1.13 should be disregarded.
                                                                                         3
                                   1           Second, Shields challenges the Court’s determination that he has not established the

                                   2   requisite extraordinary or compelling reasons for relief. He does not argue the existence of a

                                   3   material difference in fact or law from that presented to the Court or new material facts or a

                                   4   change of law. He simply reiterates that his daughter has a serious medical condition and needs

                                   5   supervision. He also attempts to distinguish his situation from that of other inmates who have

                                   6   children and working spouses by stating that his daughter cannot be dropped off at day care or left

                                   7   in the care of a thirteen-year-old baby sitter. To the extent these arguments are intended to suggest

                                   8   a manifest failure to consider material facts presented in Shields’ motion for reduction in

                                   9   sentence/compassionate release, the arguments are not well-taken. The Court expressly credited

                                  10   all of Shields’ evidence regarding his daughter’s serious medical condition. The Court

                                  11   nonetheless determined that his daughter’s circumstances do not rise to the level of extraordinary

                                  12   or compelling.
Northern District of California
 United States District Court




                                  13           Third, Shields takes issue with the Court’s conclusion that it lacks jurisdiction to order that

                                  14   the remainder of his sentence be served on home confinement. Shields argues that the Court could

                                  15   order a reduction in sentence and add a condition of supervised release requiring him to submit to

                                  16   home confinement until September 28, 2020, the expected end of his term of imprisonment.

                                  17   Assuming that it has discretion to make such an order, the Court declines to exercise its discretion

                                  18   to order the relief requested. Shields has not demonstrated that such relief is warranted in this

                                  19   case.

                                  20           Accordingly, Shields’ motion for reconsideration is DENIED.

                                  21

                                  22   Dated: June 27, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          4
